DISMISS and Opinion Filed April 8, 2021




                                              S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00029-CV

              IN THE INTEREST OF T.C.F. AND J.M.F., CHILDREN

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-20-03953

                           MEMORANDUM OPINION
             Before Chief Justice Burns, Justice Molberg, and Justice Smith
                            Opinion by Chief Justice Burns
        The clerk’s record in this case is past due. By letter dated March 1, 2021, we

informed appellant the clerk’s record had not been filed because appellant had not

paid for the clerk’s record. We directed appellant to provide, within ten days, (1)

verification of payment or arrangements to pay for the clerk’s record, or (2) written

documentation that appellant had been found entitled to proceed without payment of

costs.1 We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not provided the required



    1
      Appellant has paid the filing fee, and has filed a docketing statement. He did not indicate that he has
filed a statement of inability to pay for the costs of this appeal in his docketing statement, and our records
do not contain a statement of inability to pay. Further, the reporter’s record has been paid for and filed.
documentation, nor otherwise corresponded with the Court regarding the status of

this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


210029F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF T.C.F. AND                On Appeal from the 254th Judicial
J.M.F., CHILDREN                             District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-20-03953.
No. 05-21-00029-CV                           Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

     It is ORDERED that appellee CARISSA NICOLE FANSLER
recover her costs of this appeal from appellant JASON CHRISTOPHER
FANSLER.


Judgment entered April 8, 2021




                                       –3–